UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5252



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROMAIL LEACH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00770-TLW)


Submitted: May 25, 2007                        Decided   July 5, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., Florence, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Columbia, South
Carolina, Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Romail Leach appeals his thirty-two year sentence imposed

following his guilty plea and convictions for firearm offenses

pursuant to 18 U.S.C. § 924(c)(2000).              His attorney filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).                     Though

notified of his opportunity to file a pro se supplemental brief,

Leach has not done so.            The Government has declined to file a

responding brief.         Finding no reversible error, we affirm.

             Leach suggests that the district court erred by not fully

complying with Fed. R. Crim P. 11 at the guilty plea hearing,

pointing    out    subsections     that    the   district   court    purportedly

overlooked.       Leach has never sought to withdraw his guilty plea,

and we therefore review his allegations for plain error.                        See

United States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).

While the district court may not have read verbatim from the rule,

the court nevertheless ensured that Leach fully understood the

significance of his guilty plea and that the plea was knowing and

voluntary.        After    questioning     Leach    about   the    charges,     his

attorney’s services, the rights that he was giving up by pleading

guilty, the advisory guidelines ranges, the maximum penalties, and

relevant conduct, the court found Leach fully competent and capable

of   entering     an   informed    plea.     Any   purported      error   was   not

material, did not affect Leach’s substantial rights, and did not

affect the fairness of the proceedings.                See United States v.

Olano,     507    U.S.    725,    731-32   (1993).      The    district     court
satisfactorily complied with its Rule 11 obligations, and we

therefore reject Leach’s challenge to the integrity of his guilty

plea.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Leach’s convictions and sentence.      This court

requires that counsel inform Leach, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Leach requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Leach.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -